Citation Nr: 1755175	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-09 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for peroneal mononeuropathy of the right lower extremity (RLE), including as due to Agent Orange exposure.

3.  Entitlement to service connection for peroneal mononeuropathy of the left lower extremity (LLE), including as due to Agent Orange exposure.

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied service connection for the claimed disabilities.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's tinnitus either began during or was otherwise caused by her military service.

2.  The weight of the evidence is against a finding that the Veteran's peroneal mononeuropathy began during her military service, was caused by her military service, or is otherwise etiologically related to her military service.  

3.  On June 29, 2017, the Veteran withdrew the issue of entitlement to service connection for bilateral hearing loss.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

2.  The criteria for service connection for peroneal mononeuropathy of the left and right lower extremities have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

3.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the decision being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In this case, the Veteran appeared at her June 29, 2017 video conference hearing before the undersigned Veterans Law Judge and withdrew the issue of entitlement to service connection for bilateral hearing loss on the record.  As such, there remains no allegation of error of fact or law for appellate consideration with respect to the claims herein on appeal.  Thus, the Board does not have jurisdiction to review the claim, and it is dismissed.  

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  Additionally, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

The Veteran was afforded a VA examination in connection with her claim for tinnitus and neither the Veteran, nor her representative objected to the adequacy of the examination. See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claim.

III.  Service Connection

The Veteran filed claims for service connection in October 2011 for tinnitus and bilateral peroneal mononeuropathies of the lower extremities.  The Veteran asserted that she was experiencing a constant ringing in her ears, which she attributed to her military service.  The Veteran also believes that she was exposed to dioxin while serving in Korea near the demilitarized zone (DMZ).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The nexus requirement, in pertinent part, can be established through objective medical evidence; the application of statutory presumptions for chronic diseases like tinnitus, when manifested to a compensable degree within a year of separation from service; or based on a continuity of symptomatology.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Tinnitus

The Board notes that the Veteran is currently diagnosed with tinnitus, which is sufficient to meet the requirement of a current disability.  The Veteran reported in-service noise exposure from operating bulldozers, forklifts, cranes, and training and the use of M-16 riffles, all without ear protection.  The Veteran's DD-214 indicates recognition as an M-16 expert as well as a military specialty of lifting/loading equipment operator.  The Veteran's reports of in-service noise exposure coupled with her service records are sufficient to meet the requirement of an in-service injury or incurrence.  Therefore, the remaining issue is whether a nexus exists between the Veteran's in-service noise exposure and her tinnitus.

In November 2011, the Veteran underwent a VA examination for hearing loss and tinnitus.  The Veteran reported that the tinnitus interfered with her ability to hear on the CB radio in her work, which was part of the reason she stopped working.  The examiner noted instances of military and occupational noise exposure.  Specifically, the Veteran reported large equipment noise exposure without hearing protection in both her military and civilian careers.  She also denied recreational noise exposure.  The Veteran was noted to have normal hearing on her entrance and exit examinations, with no complaints of tinnitus until a few years prior to the VA examination.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  As rationale for the opinion, the examiner noted the Veteran's normal exit examination, fairly recent onset of tinnitus, and significant occupational noise exposure.    

The Board finds the November 2011 VA examiner's opinion provides great probative value, as this opinion represents a thorough and reasoned medical analysis regarding the nexus between the Veteran's in-service noise exposure and current tinnitus.  The opinion is grounded in the Veteran's medical history, most notably the Veteran's service records, which do not indicate any hearing problems.  Further, the examiner's opinion was offered based on an in-person examination, full review of the medical record, and consideration of the Veteran's assertions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, this opinion has not been undermined by any other medical evidence of record.

Consideration has also been given to the Veteran's assertion that her work with heavy equipment while in service caused her tinnitus.  As a lay person, the Veteran is competent to report what comes to her through her senses, yet she lacks the medical training and expertise to provide a medical opinion as to the etiology of tinnitus.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

That being said, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  That is, a Veteran could, with credible testimony, link the onset of the ringing to her time in service.  However, here, the Veteran does not contend that she experienced tinnitus in service, or within one year after separation from service.  

During her June 2017 Board hearing, the Veteran specifically testified that she first noticed the ringing in her ears in the late 1990s, more than a decade after her separation from service.  Given the reported onset many years after service, a medical nexus would be required to connect the Veteran's tinnitus to her military noise exposure.  Unfortunately, as noted above, the medical opinion that is of record found that such a link was less likely than not.  

As described, the evidence of record does not warrant the presumption of service connection based on a one-year manifestation or continuity of symptomatology, as the Veteran testified at a Board hearing that her tinnitus did not begin for many years after service.  Further, there is no medical opinion of record indicating the existence of a nexus between the Veteran's military noise exposure and current tinnitus.  Neither the Veteran's service records, medical records, nor delayed onset of tinnitus support a finding that her current tinnitus disability was caused by her military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

Accordingly, service connection for a tinnitus is not warranted.

Peroneal Mononeuropathy of the RLE and LLE

The Veteran asserts Agent Orange exposure is the cause of her bilateral peroneal mononeuropathy of the lower extremities.  With regard to this disability, the issue is whether the Veteran experienced an in-service event, incurrence, or injury.  

In addition to the general rule for service connection, additional laws and regulations are applicable to claims of early on-set peripheral neuropathy, due to Agent Orange exposure.  38 C.F.R. § 3.309(e).  A Veteran who served in or near the demilitarized zone (DMZ) in Korea between April 1, 1968 and August 31, 1971 will be presumed to have been exposed to certain herbicide agents during such service unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iv); 74 Fed. Reg. 36640.  Additionally, early on-set neuropathy must manifest to a degree of ten percent disabling within one year after the last date the Veteran was exposed to the herbicide agent.  38 C.F.R. 3.307, 3.309. 

The Board notes that peroneal mononeuropathy is a type of peripheral neuropathy that involves the dysfunction of a single nerve, occurring in one area. See MedlinePlus, a service of the U.S. National Library of Medicine and the National Institutes of Health, [https://medlineplus.gov/ency/article/000791.htm].

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence demonstrates that the Veteran was not exposed to an herbicide agent in service and she did not experience symptoms or treatment for neuropathy in service.

The Veteran's DD Form 214 and personnel records note that she served in Korea from November 19, 1975 to December 18, 1976, meaning that her service is outside of the presumptive period (April 1, 1968 and August 31, 1971) by several years, without even assessing her specific location in Korea.  As such, exposure to herbicide agents cannot be presumed.

Nevertheless, the Veteran is still able to use the herbicide presumption if she can show actual exposure to herbicide agents during service.  That is, the Veteran may establish service connection for early on-set neuropathy with evidence of direct exposure to herbicide agents, or the existence of in-service symptoms or treatment of neuropathy.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

To this end, the RO undertook development to corroborate the Veteran's assertions about Agent Orange exposure, but was unable to do so based on the evidence of record.  The Veteran did not provide sufficient information about her unit of assignment, approximate dates of exposure, or the exact events or location of exposure.  Therefore, the evidence of record does not confirm exposure to herbicides agent in Korea to warrant the presumption of service connection.  

The Veteran's service treatment records are silent for complaints or treatment of neuropathy.  Both her entrance and separation are examinations are silent for lower extremity problems related to neuropathy.  Moreover, the Veteran does not contend that she sought treatment related to neuropathy in service.  

Notably, private treatment records from many years after service indicate that the Veteran's difficulty with numbness and tingling did not manifest until three months prior, while difficulties related to balance and gait had a longer, unspecified history.  Additionally, a March 2011 neurophysiological evaluation noted that the Veteran's bilateral peroneal mononeuropathies may be etiologically related, singularly or in combination, to her history of hypothyroidism, chronic use of cholesterol lowering medications, a B12 deficiency and her peripheral nervous system.  While the private treatment records note the Veteran served in Korean for 13 months, there was no mention of herbicide agent exposure, or neuropathy symptoms in service.  

The Board finds there is no credible evidence of record that the Veteran experienced neuropathy during her military service. 

The Veteran submitted several articles citing investigations of herbicide agents being used at several military camps in Korea and during time periods outside the presumptive period.  The Veteran also testified that she served in the DMZ during active service and was exposed to Agent Orange through her work at several different camps, seepage into the water sources, and/or the earth itself that was disturbed and settled upon the Veteran's person.  

However, these accounts are largely anecdotal in nature and do not 

The Veteran has not actually established a specific incident of exposure in this case.  Rather, she seeks to rely on circumstantial evidence to establish exposure to herbicide agents.  The Veteran's general statements about water seepage or the contaminated earth settling upon her person are not supported by witness statements, scientific research, VA regulations, or Department of Defense publications.  

The Board finds the weight of the evidence is against the conclusion that the Veteran was exposed to herbicide agents while in service.  However, even if exposure to herbicide agents were being conceded, which it is not, the evidence of record does not show that the Veteran's peripheral neuropathy began within a year of her time in service, and therefore she would not fall under the presumption of service connection.  Moreover, there is no medical opinion of record even suggesting that the Veteran's peripheral neuropathy was the result of exposure to herbicide agents during service.

Accordingly, service connection for peroneal mononeuropathy of the LLE and the RLE is not warranted.


ORDER

Service connection for tinnitus is denied.

Service connection for peroneal mononeuropathy of the RLE is denied.

Service connection for peroneal mononeuropathy of the LLE is denied.

The appeal for the issue of entitlement to service connection for bilateral hearing loss is dismissed.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


